 


110 HR 1948 IH: Joseph E. Keane Federal Employees Freedom Act
U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1948 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2007 
Mr. Capuano (for himself, Mr. Tierney, Mr. Van Hollen, Mr. Frank of Massachusetts, Mr. Berman, Mr. McDermott, Mr. Conyers, Mr. Moran of Virginia, Mr. Delahunt, Mr. Cohen, Mr. Hastings of Florida, and Mr. Kennedy) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To amend title 5, United States Code, to increase the amount of additional compensation payable to an employee who is disabled and requires the services of an attendant, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Joseph E. Keane Federal Employees Freedom Act. 
2.Increase in amountSection 8111(a) of title 5, United States Code, is amended— 
(1)by striking $1,500 and inserting $4,000; and 
(2)by adding at the end the following: The additional sum allowable under this subsection shall be increased, beginning October 1, 2009, and biennially thereafter, by the percentage increase in the Consumer Price Index for All Urban Consumers (United States city average) during the 2-year period ending 2 months before the date of the increase.. 
 
